          Case 2:20-cv-04373 Document 1 Filed 05/14/20 Page 1 of 8 Page ID #:1




1
     JERRY SHAPIRO, CB#: 193102
     LAW OFFICES OF JERRY SHAPIRO
2    16133 Ventura Boulevard, Suite 700
3    Encino, CA 91436
     (818) 995-9188
4
     Email: shapiroimmigrationlaw@gmail.com
5

6
     Attorneys for Gegham Petrosyan

7
                              UNITED STATES DISTRICT COURT
8
                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
9

10
                                                )
11
                                                )
     GEGHAM PETROSYAN,                          ) Case No.
12
                                                )
                               Plaintiff        )
13
                                                ) COMPLAINT FOR WRIT OF
                                                ) MANDAMUS
                                    vs.         )
14
                                                )
15   DEPARTMENT OF HOMELAND                     )
                                                )
16
     SECURITY ;                                 )
     UNITED STATES CITIZENSHIP &                )
17
                                                )
     IMMIGRATION SERVICES ; Chad                )
18   WOLF, Acting Secretary, Department of )
                                                )
     Homeland Security ; Mark KOUMANS, )
19
     Acting Director, United States Citizenship )
20   & Immigration Services ; Kathy A.          )
                                                )
     BARAN, Director, California Service        )
21
     Center, United States Citizenship &        )
                                                )
22   Immigration Services                       )
23                               Defendants.    )

24

25
                          COMPLAINT FOR WRIT OF MANDAMUS
26

27
     Comes now Plaintiff Gegham Petrosyan, by and through counsel, and in support of his
28
     claim for relief states as follows:

                                               1
           Case 2:20-cv-04373 Document 1 Filed 05/14/20 Page 2 of 8 Page ID #:2




1

2
     I.     INTRODUCTION:
3

4
     1. This is a civil action brought by Plaintiff to compel defendant officers of the United
5
     States to adjudicate an I-130 Immigrant Petition for Alien Relative, filed by Plaintiff
6

7
     Gegham Petrosyan, a Lawful Permanent Resident of the United States, on behalf of his

8    spouse, Armine Amiryan (hereafter “I-130” or “petition”). Adjudication of the petition is
9    a nondiscretionary ministerial duty owed to Plaintiff. Plaintiff has no other adequate
10   remedy to obtain that right other than by way of this complaint. Plaintiff respectfully
11   requests this Honorable Court issue its order compelling defendants to make a
12   determination on Plaintiff’s petition on behalf of his wife, or alternatively requests that this
13   Honorable Court issue a writ of mandamus compelling defendants to adjudicate Plaintiff’s
14   long-delayed petition for his wife.
15

16

17   II.    PARTIES:
18

19   2. Plaintiff Gegham Petrosyan resides in Los Angeles, California and became a Lawful
20   Permanent Resident of the United States on December 10, 2008. He has been married to
21   Armine Petrosyan, a citizen of Armenia, since April 30, 2008. They have two children
22   together. The children reside with Ms. Petrosyan in Armenia. On February 6, 2017, Mr.
23
     Petrosyan filed an I-130 petition on behalf of Ms. Petrosyan.
24

25
     3. Defendant Department of Homeland Security (“DHS”) is the agency of the United States
26
     that is responsible for the administration of the immigration laws pursuant to 6 U.S.C.
27

28


                                                    2
          Case 2:20-cv-04373 Document 1 Filed 05/14/20 Page 3 of 8 Page ID #:3




1
     section 251 and for assisting the United States Citizenship & Immigration Services with

2    background and security checks.
3

4    4. Defendant United States Citizenship & Immigration Services (“USCIS”) is the
5    component of DHS that is responsible for the administration of the immigration law and
6    for processing immigrant visa petitions.
7

8    5. Defendant Chad F. Wolf is sued in his official capacity as the Acting Secretary of DHS.
9
     In this capacity, he is responsible for the administration of the immigration laws pursuant
10
     to 6 U.S.C. section 251. As the Acting Secretary of DHS, he oversees the actions of DHS’s
11
     sub-agencies and has ultimate responsibility for the actions of USCIS officers in
12
     adjudicating Plaintiff’s I-130 petition.
13

14
     6. Defendant Mark Koumans is sued in his official capacity as the Acting Director, USCIS,
15
     a bureau of DHS. In this capacity, he is responsible for the administration of the
16
     immigration laws.
17

18

19   7. Defendant Kathy A. Baran is sued in her official capacity as the Director of the California
20   Service Center, USCIS, whose office address is 24000 Avila Road, Laguna Niguel, CA
21   92677. As the director of the California Service Center, she has the ultimate responsibility
22   within her office for the lawful adjudication of Plaintiff’s I-130 petition.
23

24   III JURISDICTION:
25

26
     8. This is a civil action brought pursuant to 28 U.S.C. section 1361 (“The district courts
27
     shall have original jurisdiction of any action in the nature of mandamus to compel an officer
28
     or employee of the United States or any agency thereof to perform a duty owed to the

                                                   3
          Case 2:20-cv-04373 Document 1 Filed 05/14/20 Page 4 of 8 Page ID #:4




1
     plaintiff.”) Jurisdiction is further conferred by 8 U.S. C. section 1329 (jurisdiction of the

2    district courts) and 28 U.S.C. section 1331 (federal subject matter jurisdiction.)
3

4    9. Jurisdiction is also conferred by and relief sought under the Administrative Procedure
5    Act (“APA”) pursuant to 5 U.S.C. section 701 et seq., section 702 and section 704.
6

7    IV VENUE:
8

9
     10. Venue properly lies in the Central District of California pursuant to 28 U.S.C section
10
     1391(e)(1)(A) which provides that in a civil action in which each defendant is an officer or
11
     employee of the United States or any agency thereof acting in his official capacity, or under
12
     color of authority, or any agency of the United States, the action may be brought in any
13
     judicial district in which the defendant in the action resides. Defendant Kathy A. Baran’s
14
     office at the California Service Center is in Laguna Niguel, California, which is located in
15
     this district.
16

17

18
     11. Venue also lies in the Central District of California pursuant to 28 U.S.C. section

19   1391(e)(1)( B). Plaintiff’s I-130 petition is under adjudication by the California Service
20   Center which is located in this District.
21

22   V. EXHAUSTION OF REMEDIES:
23

24   12. Plaintiff seeks to have the Court compel defendants to finalize the adjudication of the
25   I-130 Petition for Alien Relative which Plaintiff filed with defendants on February 6, 2017
26
     and bears the identification number WAC1790202659.
27

28


                                                   4
          Case 2:20-cv-04373 Document 1 Filed 05/14/20 Page 5 of 8 Page ID #:5




1
     13. Plaintiff has exhausted his administrative remedies, as he has conducted numerous

2    inquiries with defendants regarding the status of the I-130 petition, without success. No
3    other administrative remedy exists.
4

5    VI. STATEMENT OF FACTS:
6

7    14. Plaintiff is a lawful permanent resident of the United States. He has been married to
8    Armine Amiryan, a citizen of Armenia since April 30, 2008. The couple have two children
9
     together, both born in Armenia.
10

11
     15. Plaintiff filed an I-130 Petition for Alien Relative on behalf of his spouse on February
12
     6, 2017. Defendant USCIS assigned the petition case number WAC1790202659 in the
13
     receipt notice it issued to Plaintiff. (Exhibit 1, USCIS Receipt Notice). Defendant USCIS
14
     is responsible for the adjudication of I-130 petitions. (See generally 8 C.F.R. sections
15
     103.1(a) and 103.2(a)(6).)
16

17

18
     16. The beneficiary of an immigrant visa petition may, if other criteria are met, apply for

19   an immigrant visa to become a lawful permanent resident at a United States embassy or
20   consulate. Visa availability for spouses of lawful permanent residents is determined the
21   Department of State. Defendant USCIS may adjudicate I-130 petitions prior to visa
22   availability.
23

24   17. The I-130 petition is currently at the California Service Center of USCIS.
25

26
     18. Plaintiff has repeatedly sought to have defendants adjudicate the I-130 petition, to no
27
     avail. Plaintiff provided defendants with ample evidence of the bona fide nature of the
28
     marriage with the I-130 petition, including birth certificates for children born to the

                                                  5
          Case 2:20-cv-04373 Document 1 Filed 05/14/20 Page 6 of 8 Page ID #:6




1
     marriage.    Defendants have asked Plaintiff to provide any additional information

2    concerning the bona fides of the marriage. In response to repeated requests for information
3    over the course of a year, defendants have repeatedly advised Plaintiff that a decision on
4    his case was delayed “because the required security checks are still pending.”
5

6    VII. FIRST CLAIM FOR RELIEF:
7    (Agency Action Unlawfully Withheld and Unreasonably Delayed)
8

9
     For the first claim for relief against all defendants, Plaintiff alleges and states as follows:
10

11
     19. Plaintiff realleges and incorporates by reference the foregoing paragraphs as though
12
     fully set out herein.
13

14
     20. The APA requires that “[w]ith due regard for the convenience and necessity of the
15
     parties or their representatives and within a reasonable time, each agency shall proceed to
16
     conclude a matter presented to it.” 5 U.S.C. section 555(b). Section 555(b) creates a non-
17

18
     discretionary duty to conclude agency matters. (Litton Microwave Cooking Prods. V.

19   NLRB, 949 F.2d 249, 253 (8th Cir. 1991). A violation of this duty is a sufficient basis for
20   mandamus relief.
21

22   21. The APA permits this Court to “compel agency action unlawfully withheld or
23   unreasonably delayed.” 5 U.S.C. section 706(1).
24

25   22. Plaintiff alleges that the petition has been in administrative processing beyond a
26
     reasonable time period for completing administrative processing.
27

28


                                                    6
          Case 2:20-cv-04373 Document 1 Filed 05/14/20 Page 7 of 8 Page ID #:7




1
     23. The combined delay and failure to act on Plaintiff’s I-130 petition is attributable to the

2    failure of defendants to adhere to their legal duty to avoid unreasonable delays under the
3    Immigration and Nationality Act (“INA”) and the applicable rules and regulations.
4

5    24. There are no alternative adequate or reasonable forms of relief available to Plaintiff.
6

7    25. Plaintiff has exhausted all available administrative remedies in pursuit of a resolution
8    of this matter, including repeatedly requesting processing of the petition with defendant
9
     USCIS through telephone and email requests for action.
10

11
     VIII. SECOND CLAIM FOR RELIEF
12
     (Violation of Right to Due Process of Law)
13

14
     For the second claim for relief against all defendants, Plaintiff alleges and states as follows:
15

16
     26. Plaintiff realleges and incorporate by reference the foregoing paragraphs as fully set
17

18
     out herein.

19

20   27. The right to fundamental fairness in administrative adjudication is protected by the Due
21   Process Clause of the Fifth Amendment to the United States Constitution. Plaintiff may
22   seek redress in this Court for defendants’ combined failures to provide a reasonable and
23   just framework of adjudication in accordance with applicable law.
24

25   28. The combined delay and failure to act by defendants has violated the due process rights
26
     of Plaintiff.
27

28


                                                    7
          Case 2:20-cv-04373 Document 1 Filed 05/14/20 Page 8 of 8 Page ID #:8




1
     29. The combined delay and failure to act by defendants has irrevocably harmed Plaintiff

2    in his ability to sponsor family members for residence in the United States.
3

4    IX. REQUEST FOR RELIEF
5

6    WHEREFORE, Plaintiff Gegham Petrosyan requests the following relief:
7

8    A. That this Honorable Court assume jurisdiction over this action;
9    B. That this Honorable Court issue a writ of mandamus compelling defendants to
10   promptly complete all processing of Plaintiff’s I-130 petition on behalf of his spouse;
11   C. Award Plaintiff his attorney’s fees, costs and expenses as applicable;
12   D. Grant Plaintiff any other relief as the Court deems just, equitable and proper.
13

14                                    Respectfully submitted,
15

16

17   DATED: 05/13/2020                /s/Jerry Shapiro
18                                    JERRY SHAPIRO
19                                    Law Offices of Jerry Shapiro
20                                    16133 Ventura Blvd., Suite 700
21
                                      Encino, CA 91436
                                      (818) 995-9188
22
                                      shapiroimmigrationlaw@gmail.com
23

24

25

26

27

28


                                                  8
